Title: General Orders, 6 July 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, July 6th 1775.
Parole, Cumberland.C. sign, Derby.


A General Court Martial is ordered to sit to morrow at 10 oClock A:M: for the Trial of John Semsy, John Batcheler, and William Crostin all of Col. Gridley’s Regiment, charged with “Desertion and Theft.” At the same time, they are to hear and determine, the Case of Edward Dunley a Stroller, accused of “Theft”—Notice to be given to the Prisoners to day.
Captain Leonard of Col. Woodbridges Regiment and the remainder of his Company, are ordered to join the Guard at Water town.
The Cloathing provided by the Massachusetts Committee of Supplies, for those Men of their Government, who lost their Cloaths in the late Action on Bunkers-hill, to be distributed to the most needy and necessitous Men of each Regimt & an Account to be kept thereof by the commanding Officer of each regiment.
